Mr. Justice Duncan delivered the opinion of the court. 3. Municipal Court of Chicago, § 19*—when judgment not vacated. Where a defendant in an action in the Municipal Court of Chicago did not file an appearance until two days after judgment was entered and not within time required by rules of court and made no sufficient excuse for not filing an affidavit of defense, and took no action until thirty days after judgment was entered, no diligence is shown and a judgment by default will not be vacated however meritorious the defense may appear. 4. Judgment, § 134*—diligence must he used in vacating default judgment. Both diligence and merit must be shown to have a judgment by default set aside, and a judgment will not be vacated where due diligence to protect rights was not exercised although the party may have a meritorious defense.